Citation Nr: 0429377	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-28 692A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs Chapter 31 benefits, in the 
amount of $689.73


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from January 1985 to 
December 1992.

This appeal arises from a June 2003 decision by the Committee 
on Waivers and Compromises (Committee) located at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.

In April 2004, the veteran presented testimony at a personal 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing was prepared and associated with 
the claims folder.


FINDINGS OF FACT

1.  There is no evidence of fraud, misrepresentation, or bad 
faith on the part of the veteran, with respect to the 
creation of the debt, has been evidenced.  

2.  Collection of the veteran's indebtedness would cause 
undue hardship and defeat the purpose of the VA benefit.


CONCLUSION OF LAW

Recovery of the overpayment of Chapter 31 benefits in the 
amount of $689.73, would be against equity and good 
conscience, and recovery of that amount by the Government is 
waived.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 
1.963(a), 1.965(a) (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matter-Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 
38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In Barger v. Principi, 16 Vet. App. 132 (2002), the United 
States Court of Appeals for Veterans Claims (Court) held that 
the duties specified in the VCAA are not applicable to 
requests for a waiver of overpayment.  Thus, because this 
case involves a request for a waiver of overpayment of VA 
benefits, the Board finds that the VCAA is inapplicable.

Moreover, even if the VCAA were held to be applicable to this 
matter, the Board finds that any requirements of the VCAA 
have been fully satisfied, and that no further action is 
necessary by VA to ensure compliance with this law.

As to procedure, the Board notes that the claimant has been 
advised by the RO of the appropriate laws and regulations 
relating to requests for a waiver of overpayment.  In 
addition, it is clear that the appellant has been given ample 
opportunity to submit evidence and argument in support of his 
claim, including at a hearing before the Board.  Furthermore, 
as will be discussed in greater detail below, the Board 
believes that the evidence presently of record is sufficient 
to support a grant of the veteran's claim for a waiver of 
overpayment.




II.  Analysis

The record reflects that, as of October 2002, the veteran was 
enrolled at Murray State College as part of his vocational 
rehabilitation training pursuant to the provisions of Chapter 
31, Title 38, United States Code.  In an October 2002 Report 
of Training, his case manager noted that the veteran was 
finding the work to be difficult and time-consuming, but that 
he appeared to be enjoying the program.

However, subsequent records reflect that the veteran began to 
miss classes and that he also reported difficulties at home 
due to financial hardship.  For example, in a letter dated in 
November 2002, the veteran reported that he was behind on his 
rent and other bills, and that his stove and refrigerator 
were being repossessed.  He also reported that his course 
load at school was such that he was unable to work and pay 
off these bills.

Over the next several months, the veteran apparently missed 
an increasing number of classes and began to experience 
problems with his case manager.  In April 2003, the veteran's 
case manager received notice that the veteran had dropped out 
of school earlier that month.  The veteran was subsequently 
advised that he had an overpayment of $689.73 for payments 
made during the period that VA was unaware that he had 
dropped out of school.

The veteran is now seeking a waiver of recovery of 
overpayment of VA Chapter 31 benefits in the amount of 
$689.73.  He essentially contends that to be forced to repay 
his debt at this time would place too much of a financial 
hardship on him.  

In support of his claim, he has submitted two Financial 
Status Reports showing that his monthly expenses far exceed 
his monthly income.  

In addition, during his April 2004 hearing, the veteran 
explained that he had advised his case manager that he was 
experiencing financial problems and that he might have to 
make changes to his schedule as a result.  He further 
explained, however, that his case manager did not seem 
sympathetic to his problems and only responded that the 
veteran should have more than enough money to pay his bills.  
The veteran indicated that he was eventually forced to quit 
the entire program in order to obtain work.

During his hearing, the veteran also testified that he was 
continuing to experience severe financial problems, such as 
having his electricity cut off and being unable to make 
timely rent payments.

The Board notes that the veteran does not contend, and the 
record does not in any way show, that the debt in this case 
was not validly incurred.  

There is no question that the veteran stopped participating 
in the program for which he was receiving Chapter 31 
benefits.  There is also no question as to the amount of the 
overpayment that was incurred during the period that VA was 
unaware that he had ceased participation.  Further, it 
appears from the record that the veteran was properly 
notified of the overpayment, and that all due process 
considerations were duly complied with by VA.  The Board 
finds that the veteran's indebtedness was properly 
established, and that this question need not be addressed 
further.  Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  

A waiver of indebtedness may be authorized in a case in which 
collection of the debt would be against equity and good 
conscience.  38 U.S.C.A. § 5302(b).  In essence, "equity and 
good conscience" means fairness to both the appellant and to 
the government.  38 C.F.R. § 1.965(a) (2003).  However, the 
law precludes waiver of recovery of an overpayment or waiver 
of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, or (3) bad faith.  38 U.S.C.A. § 5302(c); 
38 C.F.R. § 1.965(b).  It should be emphasized that only one 
of the three elements (fraud, misrepresentation, or bad 
faith) need be shown to preclude consideration of waiver of 
recovery of a VA indebtedness.  38 U.S.C.A. § 5302(c).

"Bad faith" is defined in VA regulations as "unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."  38 C.F.R. § 1.965(b) (2003).

In this case, the Board believes that the veteran's action 
did not represent a willful intent to deceive or defraud, but 
rather represented inadvertence or mistake on his part; 
specifically, a misunderstanding as to his responsibilities 
in reporting changes in his status.  Therefore, the Board 
finds that there was no showing of fraud, misrepresentation, 
or bad faith shown on the part of the veteran in conjunction 
with the creation of the overpayment that has been assessed 
against him.

Having found that the record does not show fraudulent intent, 
misrepresentation, or bad faith on the part of the veteran, 
the Board will now turn to the question of whether the 
veteran's indebtedness should be waived.

The standard "Equity and Good Conscience," will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the U. S. Government's rights.  The decision 
reached should not be unduly favorable or adverse to either 
side.  The phrase equity and good conscience means arriving 
at a fair decision between the obligor and the U. S. 
Government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all inclusive:

(1) Fault of debtor. Where actions of the debtor contribute 
to the creation of the debt.

(2) Balancing of faults. Weighing the fault of the debtor 
against the VA's fault.

(3) Undue hardship. Whether collection would deprive the 
debtor or his family of basic necessities.

(4) Defeat the purpose. Whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended.

(5) Unjust enrichment. Failure to make restitution would 
result in an unfair gain to the debtor.

(6) Changing position to one's detriment. Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(a).

Although the Board has determined that the veteran's actions 
did not rise to the level of either bad faith or fraud, the 
Board is of the opinion that this does not relieve him of 
responsibility in this matter.  The record reflects that the 
veteran had been advised in a July 1999 letter from VA of the 
potential consequences of failing to attend classes and of 
failing to keep VA apprised of his status.  Nevertheless, the 
veteran failed to advise VA in a timely manner that he had 
ceased attending classes.  Consequently, he does bear fault 
for the creation of the indebtedness in this case.

With respect to balancing of faults, the Board has been 
unable to identify any actions on the part of VA that might 
have contributed to the creation of the debt.  As noted 
above, the record reflects that VA specifically advised the 
veteran of his responsibility in that regard.  In addition, 
there was no basis in the record for the RO to question the 
veteran's ability to understand or comply with his 
responsibilities.  Thus, the Board has been unable to 
identify fault on the part of VA in this matter.

The third element to be considered is "undue hardship," 
described as "[w]hether collection would deprive debtor or 
family of basic necessities." 38 C.F.R. § 1.965(a)(3).   In 
May 2003, the veteran reported an average monthly income of 
$1,124 and monthly expenses of $2,023, leaving a negative 
monthly balance of $899.  His monthly expenses reportedly 
included $405 in child support payments.  He also reported 
having a negative balance in his bank accounts at that time.

Shortly thereafter, in August 2003, the veteran reported an 
average monthly income of $1,334 and monthly expenses of 
$2,061, leaving a negative monthly balance of $727.  His 
monthly expenses again included $405 in child support 
payments, and he reported having six dependents.  He 
indicated that he had $60 in his bank account at that time.

It appears that, because of the veteran's limited monthly 
resources, were VA to demand full recovery of the debt, that 
could interfere with the veteran's ability to provide for 
life's basic necessities without creating undue hardship. 

The fourth element to be addressed is whether recovery of the 
overpayment would defeat the purpose for which the benefits 
were intended.  38 C.F.R. § 1.965(a)(4). In light of the 
veteran's limited resources, the Board believes that to 
expect repayment of his entire debt to the Government by 
deduction from his VA compensation benefits would potentially 
defeat the purpose for which the veteran's VA compensation 
benefits were intended.

The fifth element to be considered is "unjust enrichment," 
which means that failure to make restitution of the debt 
would result in unfair gain to the debtor.  38 C.F.R. 
§ 1.965(a)(5).  In this case, the veteran clearly received 
additional VA benefits to which he was not legally entitled.  
Thus, the Board finds that there was unjust enrichment.

The sixth element to be considered is whether reliance on VA 
benefits resulted in the veteran's relinquishing a valuable 
right or incurring a legal obligation.  38 C.F.R. § 
1.965(a)(6).  The veteran has not claimed that he 
relinquished any right or incurred any legal obligation, nor 
do the facts show such to be the case.

Having reviewed the complete record, the Board finds that the 
likelihood of financial hardship should the veteran's debt be 
collected, and the possibility that such collection would 
defeat the purpose for which his compensation benefits were 
intended, outweigh the veteran's fault in the creation of the 
debt and his unjust enrichment.

For these reasons, the Board finds that recovery of the 
veteran's indebtedness in the amount of $689.73 would be 
against the principles of equity and good conscience. 
Therefore, a  waiver of the overpayment in the amount of 
$689.73 is granted.



ORDER

A waiver of overpayment in the amount of $689.73 is granted, 
on the basis of equity and good conscience



	                        
____________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



